t c no united_states tax_court maria ivon moya petitioner v commissioner of internal revenue respondent docket no filed date p assigned no error to r's adjustments underlying his determinations of deficiencies in p's income_tax rather p challenges r's determinations on the grounds that in examining her tax returns r violated certain rights accorded p by the taxpayer_bill_of_rights adopted by the irs in held p having failed to assign error to r's adjustments or to present any evidence at trial with respect to the adjustments is deemed to concede them held further a proceeding to redetermine a deficiency in tax involves a trial de novo and p has not persuaded us to deviate from the principle articulated in 62_tc_324 and look behind the notice_of_deficiency held further deficiencies in tax sustained maria ivon moya pro_se wesley j wong andrew j davis adam w dayton and thomas r mackinson for respondent opinion halpern judge by notice_of_deficiency dated date notice respondent determined deficiencies in petitioner's federal_income_tax for her and taxable years examination years of dollar_figure dollar_figure and dollar_figure respectively and accuracy-related_penalties for those years of dollar_figure dollar_figure and dollar_figure respectively respondent however now concedes and we accept that petitioner is not liable for the accuracy-related_penalties the deficiencies in income_tax that respondent determined result principally from his disallowance of deductions that petitioner claimed in connection with a schedule c business of hers and from her failure for one year to include in gross_income the taxable_portion of her social_security_benefits petitioner assigns no error to respondent's adjustments to her income rather she challenges respondent's determinations on the ground that in conducting his examination of her returns he deprived her of rights guaranteed to all taxpayers by the tax payer's bill of rights respondent answers that petitioner is impermissibly looking behind the notice and prays that we deny her relief and sustain his determinations we agree with respondent and except for the accuracy-related_penalties will do as he requests unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and in force at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar petitioner bears the burden_of_proof see rule a background the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic petitioner resided in santa cruz california when she filed the petition 1petitioner has not raised the applicability of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that in any event sec_7491 does not apply here because petitioner has not produced any evidence that she has satisfied the preconditions for its application trial of the case this case was called for trial on date in las vegas nevada the parties appeared and were heard at the start of the trial we reiterated for petitioner what we had told her during a telephone conference a week earlier that respondent had determined deficiencies in her income_tax for the examination years and it was her burden to prove error in those determinations we explained to her that the notice described the adjustments respondent had made to her reported income and we offered her the opportunity to call witnesses to present documents or to testify herself with respect to respondent's adjustments she declined our offer she called no witnesses and offered no documents other than those stipulated she explained that she believed that the notice should not have been issued because her rights had been violated the court received as her testimony two exhibits that had been stipulated one a time line related to respondent's examination of her returns and the other a statement of her position that the notice was invalid because respondent had deprived her of rights accorded to her by the taxpayer_bill_of_rights tbor respondent called no witnesses and offered no documents other than those stipulated at the conclusion of the trial 2we use the acronym tbor to refer to the term taxpayer_bill_of_rights generically and not to refer to any particular legislative or administrative enactment or pronouncement recognizing that there were likely no disputed issues of fact we allowed the parties to file posttrial legal memoranda addressing petitioner's argument that the notice was invalid because of violations of the tbor and respondent's response that our report in 62_tc_324 foreclosed us from looking behind the notice to consider the objections to it raised by petitioner to decide this case we rely on the pleadings those facts stipulated or readily drawn from the stipulated documents and the posttrial legal memoranda filed by the parties the following are the material facts petitioner's returns for each of the examination years petitioner filed a form_1040 u s individual_income_tax_return during those years petitioner was a professor at the college of southern nevada for each year she reported wages received from the college she also included with each return a schedule c profit or loss from business for a business she identified as iam enterprises on the and schedules c she described iam enterprises as being in the business of workforce training manual development translation on the schedule c she described its business as workforce training manual development translation bilingual training advisement consultation on the iam enterprises schedules c she reported expenses in excess of gross_income which resulted in net losses as follows tax_year gross_income total expense sec_2011 dollar_figure big_number big_number dollar_figure big_number big_number schedule c net_loss dollar_figure big_number big_number respondent's examination and the notice respondent began his examination for the years in beginning with an examination for apparently by early date respondent's examination was being conducted from his las vegas nevada office on date petitioner wrote to wanda jackson examining officer at the las vegas internal_revenue_service irs office asking that the examination be transferred to santa cruz california where petitioner had moved on date petitioner again wrote ms jackson reiterating her request and stating that she had received no reply to her earlier letter by letter dated date respondent's denver colorado office informed petitioner that her form_1040 had been sent to respondent's santa cruz california office on date petitioner wrote to stanellen larsen examining officer also at the las vegas irs office acknowledging a letter from ms larsen dated date apparently scheduling a hearing in las vegas on date and reiterating petitioner's request for a hearing in santa cruz as stated on date respondent mailed petitioner the notice almost all of the adjustments respondent made to petitioner's reported income for the examination years relate to his disallowance of deductions that she had claimed on the iam enterprises' schedules c for items such as advertising rent office expense and utilities in the notice respondent explained those adjustments in common terms since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your business we have disallowed the amount shown respondent also increased petitioner's income for for taxable social_security_benefits that she had failed to report and he determined penalties petition petitioner timely filed the petition and avers the following reasons for disagreeing with the deficiencies in tax and penalties determined by respondent although she requested that the examination of her returns be set near her home in santa cruz it was set in las vegas her phone calls to the irs went unreturned she received contradictory information as to where the examination of her returns would take place and she received inconsistent requests for information petitioner supports those claims with a two-page attachment to the petition entitled facts which chronicles her various interactions with the irs petitioner poses four questions in the body of the petition why did the las vegas irs office continue to work my file when i was told by the denver irs office that my file had been transferred to california why did the las vegas irs office continue to insist that i come to an examination meeting there when i was told i would have a meeting close to my home why did the las vegas irs office file a deficiency when my file was transferred to california and before i had an examination meeting close to my home why was it that my queries received no response i did not get one question answered or one point clarified by the las vegas irs office she adds that it is her understanding from the tax payer's bill of rights that she had the right to have her questions answered and the right to meet with an irs representative at a time and place convenient to her neither of which rights she was accorded answer answering the petition respondent neither admits or denies petitioner's substantive averments on the ground that the allegations impermissibly attempt to look behind the notice_of_deficiency in violation of the principle enunciated by the tax_court in 62_tc_324 he alleges that petitioner will have the opportunity to resolve this case with the irs office of appeals as stated he prays that the relief petitioner seeks be denied and that his determinations in all respects be approved discussion i petitioner's concession of respondent's adjustments rule b specifies the content of the petition in a deficiency case in pertinent part rule b requires a petitioner to make clear and concise assignments of each and every error that the petitioner alleges the commissioner to have committed in the determination of the deficiency the rule cautions any issue not raised in the assignments of error shall be deemed to be conceded rule b provides however when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings because petitioner failed to assign error to respondent's adjustments disallowing her schedule c deductions or including in her gross_income social_security_benefits and because petitioner refused our entreaties to raise those issues a trial we treat petitioner as having conceded that there were no errors in those adjustments see raifman v commissioner tcmemo_2018_101 at n however we must still consider her tbor-based challenge to the notice ii petitioner's tbor-based challenge to the notice a petitioner's arguments petitioner's premises are straightforward there are no deficiencies in tax for any of the examination years because the notice was unlawfully issued the notice was unlawfully issued because in conducting his examination for the examination years respondent deprived her of rights guaranteed to all taxpayers by the tbor petitioner refers us to a tbor announced by the irs on date irs tbor see i r s news_release ir-2014-72 wl date the news_release states that the irs tbor will provide taxpayers with a better understanding of their rights by taking the multiple existing right sec_3in any event the parties have stipulated that petitioner received dollar_figure in social_security_benefits during 4petitioner makes no reference to sec_7803 which now requires the commissioner to ensure that irs employees are familiar with and act in accord with taxpayer rights afforded by other provisions of the internal_revenue_code including specifically the rights enumerated in the irs tbor as discussed infra section iii that requirement became effective after the notice was issued embedded in the tax code and grouping them into broad categories which will make them more visible and easier for taxpayers to find on the irs website id along with announcing its tbor the irs updated its publication your rights as a taxpayer rev publication to feature the irs tbor on page see https www irs gov pub irs-prior p1--2014 pdf for the first right-- the right to be informed --publication states taxpayers have the right to know what they need to do to comply with the tax laws they are entitled to clear explanations of the laws and irs procedures in all tax forms instructions publications notices and correspondence they have the right to be informed of irs decisions about their tax accounts and to receive clear explanations of the outcomes petitioner claims that she received from respondent procedures forms and notices with respect to which she requested but never received clarification she also claims that on several occasions she requested but never had an in- person interview at respondent's las vegas office finally she claims that she received misleading information with respect to the irs office charged with examining her returns in particular she claims that after having been told that 5the rights are the right to be informed the right to quality service the right to pay no more than the correct amount of tax the right to challenge the irs's position and be heard the right to appeal an irs decision in an independent forum the right to finality the right to privacy the right to confidentiality the right to retain representation and the right to a fair and just tax system capitalization removed the examination would be transferred to santa cruz she was not told that the examination had been refused by that office and had been returned to las vegas petitioner characterizes all of those events as violating her right to be informed for the fourth right-- the right to challenge the irs's position and be heard --publication states taxpayers have the right to raise objections and provide additional documentation in response to formal irs actions or proposed actions to expect that the irs will consider their timely objections and documentation promptly and fairly and to receive a response if the irs does not agree with their position in her posttrial legal memorandum petitioner claims that when she brought up the violation of her rights with respondent's attorneys during preparation for trial they dismissed her concerns she claims that for instance mr wong respondent's trial counsel told her 'mistakes were made yes mistakes were made' but that even though mistakes had been made the court would not deal with that for the 10th right-- the right to a fair and just tax system --publication states taxpayers have the right to expect the tax system to consider facts and circumstances that might affect their underlying liabilities ability to pay or ability to provide information timely taxpayers have the right to receive assistance from the taxpayer_advocate_service if they are experiencing financial difficulty or if the irs has not resolved their tax issues properly and timely through its normal channels in her posttrial legal memorandum petitioner refers to her request in date after her receipt of the notice for assistance from the irs taxpayer_advocate_service tas she claims that the tas was unable to assist her because there was absolutely nothing in my file nothing no documents no letters no notices no forms nothing petitioner argues that the tas failure to assist her violated her right to a fair and just tax system as described in publication with respect to taxpayer interviews publication states if we notify you that we will conduct your examination through a personal interview or you request such an interview you have the right to ask that the examination take place at a reasonable_time_and_place that is convenient for both you and the irs petitioner claims that her rights were violated because she was not afforded an interview near her home in california before respondent issued the notice petitioner concludes her posttrial legal memorandum by saying my rights as a taxpayer were violated on several counts by the irs title_26 of the u s code tax code contains the protection of taxpayer rights including the right to have a fair hearing on the violation of those rights b respondent's arguments respondent also makes straightforward arguments sec_6212 authorizes the secretary when he determines that there is a deficiency in respect to certain taxes including the income_tax to send a notice_of_deficiency to the taxpayer upon a petition timely filed the tax_court has jurisdiction to redetermine the correct amount of the deficiency see sec_6214 because a proceeding before the tax_court to redetermine a deficiency is a proceeding de novo the tax_court generally will not look behind a notice_of_deficiency to examine the commissioner's policy or procedure involved in making his determinations see greenberg's express inc v commissioner t c pincite smith v commissioner tcmemo_2018_170 at in greenberg's express inc v commissioner t c pincite the tax_court explained that because a trial before the court is a proceeding de novo the court's determination as to a petitioner's tax_liability must be based on the merits of the case and not any previous record developed at the administrative level the principle articulated in greenberg's express--that the court will not generally look behind a notice of deficiency--has been repeatedly upheld by courts including the u s court_of_appeals for the ninth circuit see 990_f2d_893 6th cir aff'g tcmemo_1991_181 617_f2d_14 2d cir aff'g and remanding tcmemo_1979_32 616_f2d_1191 n 10th cir aff'g tcmemo_1978_307 269_f2d_292 9th cir aff'g on this issue 28_tc_1293 respondent acknowledges that we have considered the administrative handling of a case when there is substantial evidence of unconstitutional conduct by respondent in 58_tc_792 for instance where the deficiency_notice was based exclusively on evidence obtained in violation of the fourth_amendment and in order to provide a deterrent to such unconstitutional action on the part of the government we excluded the tainted evidence and imposed the burden of going forward with the evidence on the commissioner nevertheless respondent points out although unconstitutional conduct is an exception to the principle that we will not look behind the notice_of_deficiency we have not declared a notice_of_deficiency void as a sanction for such conduct see eg 79_tc_185 greenberg's express inc v commissioner t c pincite suarez v commissioner t c pincite cristo v commissioner tcmemo_2017_239 at n near the conclusion of the trial in this case the court asked the parties whether there is any caselaw addressing the application of the greenberg's express principle to rights enunciated in the tbor respondent answers that although there is no caselaw specifically addressing the issue the tbor does not embody constitutional rights and consequently a violation of the tbor does not provide an exception to the principle expressed in greenberg's express respondent sums up his argument as follows citations of the record omitted in this case petitioner had a trial de novo before the court on date despite the court's recommendation that she address the underlying deficiencies petitioner repeatedly declined to introduce any evidence to substantiate the disallowed schedule c deductions or with respect to the taxability of her unreported social_security_benefits instead of introducing evidence relevant to the issues in this case petitioner continued to rely upon her argument that the court should look behind the notice_of_deficiency and find that the underlying notice_of_deficiency was void because of process by which the irs made its determination under greenberg's express petitioner's argument is not pertinent to the issues in this case and should be disregarded by the court c discussion introduction neither party has presented us with a rigorous argument either way as to whether the irs tbor accorded petitioner rights the violation of which would give us reason to ignore the principle articulated in greenberg's express and look behind the notice in order to remediate any violation petitioner has made no argument at all respondent's argument that rights found in the irs tbor are not constitutional rights is perfunctory nevertheless on our own examination of the question we conclude that even if we were to credit petitioner's claims that in examining her returns respondent violated her rights to be informed to challenge the irs position and be heard and to a fair and just tax system all rights found in the irs tbor and also that he failed to afford her an interview near her home in california before he issued the notice we would neither invalidate the notice relieve petitioner of any portion of the burden_of_proof nor take any other action to remediate those violations or failure the simple reasons are that the irs tbor did not add to petitioner's rights and even if everything she says is true respondent's missteps that petitioner complains of would not in this de novo proceeding cause us to either lift or lighten her burden of proving error in respondent's determinations of deficiencies in her tax see greenberg's express inc v commissioner t c pincite our analysis follows the irs tbor did not create or confer rights not otherwise provided for in the internal_revenue_code a introduction we think that the history of the irs tbor makes clear that it accords taxpayers no rights they did not already possess b the national taxpayer advocate's recommendation that congress enact a statutory tbor the national_taxpayer_advocate nta nina e olson is the voice of the taxpayer within the irs and before congress see tas about tas our leadership https taxpayeradvocate irs gov about our-leadership the nta reports annually to congress see sec_7803 tas reports to congress https taxpayeradvocate irs gov reports in her annual report ms olson recommended that congress enact a statutory bill of taxpayer rights and obligations articulating the social contract between the government and its taxpayers-- taxpayers agree to report and pay the taxes they owe and the government agrees to provide the service and oversight to ensure that taxpayers 6we must give credit to the u s district_court for the northern district of california for discussing the history of the irs tbor in facebook inc v irs case no 17-cv-06490-lb n d cal date wl at we cite the source documents constituting that history without further particular citation of the order of the district_court can and will do so see tas nta annual report to congress nta report available at https www irs gov advocate national- taxpayer-advocates-2007-annual-report-to-congress she envisioned the enactment not as establishing new rights and obligations but as articulating rights and obligations generally derived from provisions that were already part of the tax laws or procedures id she explained the internal_revenue_code does not currently contain a concise and explicit list of taxpayer rights and obligations while the internal_revenue_code contains significant rights protections and expectations of taxpayers these provisions are scattered throughout the code and the irm they are not easily accessible to taxpayers nor are they written in language that is readily understandable by many taxpayers the national_taxpayer_advocate believes that taxpayers will be reassured in the essential fairness of the tax system and more disposed to voluntarily comply with the tax laws if they can see and understand a clear declaration of their rights as taxpayers as taxpayers understand that specific statutory protections flow from these rights they will be able to better avail themselves of these protections irs employees in turn will better understand why these specific protections exist moreover a clear linkage between taxpayer rights and responsibilities will establish expectations of taxpayer behavior that are easily understandable and fulfilled establishing a statutory taxpayer_bill_of_rights will reassure taxpayers that the tax system is essentially fair and just and inform taxpayers of the treatment they can expect from their government as well as of the behavior the government expects of them revising publication so that it sets forth the taxpayer_bill_of_rights in its entirety and then relates specific statutory protections and obligations to those rights will enable taxpayers to avail themselves of those rights and conform their behavior accordingly id pincite ms olson recommended a bill of taxpayer rights the right to be informed the right to be assisted the right to be heard the right to pay no more than the correct amount of tax the right of appeal the right to certainty the right to privacy the right to confidentiality the right to representation and the right to a fair and just tax system id pincite capitalization removed c legislative proposals for a tbor between and between and several members of congress notably representative xavier becerra and senator jeff bingaman proposed_legislation that would require the department of the treasury in consultation with the nta to 7her bill of taxpayer rights would have included five taxpayer obligations to be honest to be cooperative to provide accurate information and documents on time to keep records and to pay taxes on time nta report pincite publish a tbor along the lines proposed by ms olson h_r 110th cong sec_2 h_r 111th cong sec_101 s 111th cong sec_101 h_r 112th cong sec_101 s 112th cong sec_101 each of those bills stated that the proposed tbor would not create or confer any rights or obligations not otherwise provided for under this title ie title_26 the internal_revenue_code see eg h_r sec_2 instead the purpose of the proposed tbor legislation was to provide taxpayers with an easy- to-understand list of the rights and obligations established in other sections of the internal_revenue_code see cong rec e559 daily ed date statement by rep becerra t his legislation would require treasury to publish an easy-to-understand taxpayer_bill_of_rights that would enumerate all taxpayers' rights and obligations as well as their location in the tax code currently these rights and obligations are scattered throughout the tax code and internal_revenue_manual making them neither accessible nor written in plain language that most taxpayers can understand none of those bills was enacted in representative peter roskam introduced new proposed tbor legislation see h_r cong sec_2 whereas the prior bills had required the department of the treasury to publish a tbor representative roskam's version proposed amending the internal_revenue_code to clarify that a duty_of the commissioner of internal revenue is to ensure that internal_revenue_service employees are familiar with and act in accord with certain taxpayer rights id representative roskam acknowledged that the rights in his bill were all preexisting rights under then-current law but stated that he was introducing this proposed_legislation to establish unambiguously the commissioner's duty as described cong rec h5211 daily ed date representative roskam's bill passed the house and was transmitted to the senate with the explanation that it was a bill to clarify that a duty_of the commissioner of internal revenue is to ensure that internal_revenue_service employees are familiar with and act in accord with certain taxpayer rights cong rec s6198 daily ed date the bill was not enacted d the nta' sec_2013 recommendations that the irs adopt a tbor in date ms olson issued a report entitled toward a more perfect tax system a taxpayer_bill_of_rights as a framework for effective tax_administration nta report available at http taxpayeradvocate irs gov 2013-annual-report downloads toward-a-more-perfect-tax-system-a- taxpayer-bill-of-rights-as-a-framework-for-effective-tax-administration pdf recognizing that formally codifying a tbor would require congressional action theretofore unobtainable the nta report recommends to the commissioner that he adopt a bill of fundamental taxpayer rights and taxpayer responsibilities id pincite the rights--similar to the rights included in ms olson's recommendation that congress enact a tbor--were as follows the right to be informed the right to quality service the right to pay no more than the correct amount of tax the right to challenge the irs position and be heard the right to appeal an irs decision in an independent forum the right to finality the right to privacy the right to confidentiality the right to retain representation and the right to a fair and just tax system including access to the taxpayer_advocate_service id pincite capitalization removed ms olson provided a compendium of the statutory and other sources of the articulated rights see id app c pincite the nta report states that its recommended tbor does not aim to create new rights or remedies only to group existing rights into categories that are easier for taxpayers and irs employees to understand and remember thus a tbor does not create new rights but provides organizing principles--a framework--for statutory rights id pincite emphasis added in her date annual report to congress ms olson largely repeats her recommendations from the nta report that the commissioner and the irs adopt a tbor nta annual report to congress available at https taxpayeradvocate irs gov 2013-annual-report downloads volume-1 pdf e the ir sec_2014 adoption of a tbor as reported supra on date the irs announced its adoption of the irs tbor the fundamental rights enumerated in i r s news_release ir-2014-72 are almost identical to the rights enumerated in the nta report omitting only from the 10th right the right to a fair and just tax system the final words including access to the taxpayer_advocate_service the news_release describes the tbor as encompassing multiple existing rights embedded in the tax code and quotes irs commissioner john a koskinen as saying while these rights have always been there for taxpayers we think the time is right to highlight and showcase these rights for people to plainly see ir-2014- wl f conclusion we think there is ample evidence in the history recited to conclude that in adopting a tbor in the commissioner had no more in mind than consolidating and articulating in easily understood expressions rights enjoyed by taxpayers and found in the internal_revenue_code and in other irs guidance certainly the commissioner had no power to legislate any new rights cf 46_tc_1 t he power of the commissioner to prescribe regulations for the administration of the federal tax laws is not the power to make law by the commissioner's own statement these rights have always been there for taxpayers ir-2014-72 wl moreover ms olson could not have been more clear in the nta report that congress having failed to enact a statutory tbor the commissioner should adopt a tbor because it does not aim to create new rights or remedies nta report pincite likewise the various legislative proposals made between and for the secretary in consultation with the nta to publish a tbor along the lines proposed by the nta were clear in stating that the proposed_legislation would not create or confer rights not otherwise provided for in the internal_revenue_code see supra sec ii c c similarly representative roskam in proposing legislation imposing a duty on the commissioner to ensure that his employees were familiar with and acted in accordance with preexisting taxpayer rights did not contemplate creating any new taxpayer rights see id we conclude that in adopting its tbor in the irs did not create for taxpayers any rights or remedies that they did not theretofore enjoy respondent's conduct of the examination notwithstanding that the irs tbor created no new rights we still must consider whether the missteps that petitioner describes respondent as having made in the examination of her returns give us cause to deviate from the principle expressed in greenberg's express that generally we do not look behind a notice_of_deficiency principally petitioner complains that respondent deprived her of the opportunity adequately if at all to present her case before he issued the notice and that in particular he deprived her of an interview near her home in california in 61_tc_61 the taxpayers complained that jeopardy assessments and deficiency notices were the result of the commissioner's arbitrary and capricious action in failing to give them adequate notice and a hearing and in failing to conduct a proper investigation of the basis for asserting the tax claimed to be due we answered i t is well 8petitioner describes for the first time in her posttrial legal memorandum her unsatisfactory interaction with respondent's counsel during preparation of this case for trial and of her inability to get help from tas generally we do not consider facts stated for the first time on brief and not stipulated tolins v commissioner tcmemo_1963_34 t c m p-h para big_number pincite here however even were we to credit petitioner's claims we would not reach a different result established that the courts will generally not look behind such a notice to determine whether respondent's agents followed the established administrative procedures in respect of investigation and according the petitioners a hearing id pincite see also eg riland v commissioner t c pincite rejecting the claim that the irs as an agency is bound by the procedures it adopts and its failure to follow its own procedures as set out in the internal_revenue_manual is a per se violation of due process both human eng'g inst and riland concern claims that the irs did not follow its own administrative procedures while petitioner's complaint is not that the irs failed to follow its own administrative procedures but that in examining her returns it violated rights for the protection of taxpayer s contained in the tax code except in extraordinary circumstances not here pertinent taxpayers have the statutory right to a hearing in this court before the secretary may assess a deficiency in income_tax see sec_6213 sec_6214 establishes our jurisdiction to redetermine ie determine de novo deficiencies determined by the secretary in general the taxpayer bears the burden of proving error in the secretary's determinations see rule a see also 290_us_111 petitioner points to no provision of the internal_revenue_code that would relieve her of that burden petitioner has used the opportunity that congress gave her to show error in the secretary's determinations not by showing error in the irs adjustments to her income but by challenging the secretary's right to make those determinations because of his alleged violations of her unspecified statutory rights whatever missteps respondent may have taken in examining petitioner's returns he has not deprived her of the right to challenge his deficiency determinations before this court petitioner has given us no ground to deviate from the principle expressed in greenberg's express and invalidate the notice or impose on respondent some sanction for his missteps to the extent that on account of his violation of rights guaranteed to petitioner under the irs tbor respondent in the notice overstated the deficiencies in petitioner's tax her remedy was not to be excused from liabilities imposed by the internal_revenue_code but to take the opportunity afforded by the code to prove the correct liabilities before this court d conclusion petitioner's tbor-based challenge to the notice fails and she has not shown error in respondent's determinations of deficiencies in tax for the examination years accordingly we will sustain those determinations iii postscript--enactment of a statutory tbor in date representative roskam reintroduced his proposed_legislation to enact a statutory tbor h_r 114th cong the bill was referred to the committee on ways and means which revised representative roskam's bill so that the rights listed in the proposed statutory tbor tracked the terms of the irs tbor compare h_r 114th cong sec_2 with ir-2014-72 wl at the committee reported the reason that the proposed_legislation was needed the committee has found examples of irs employees showing disregard for the rights and protections afforded taxpayers under the code and that such disregard may be a result of lack of emphasis on the importance of such rights any public perception that such disregard is common and not taken seriously by upper management at the irs undermines trust in the integrity of the irs the committee believes that the public trust that the top management of the irs is committed to ensuring such rights is imperative to good tax_administration although the irs has recently published a taxpayer_bill_of_rights such publication does not itself carry force of law or impose any obligations on the management or employees of the irs accordingly codifying the requirement that the commissioner assume responsibility to implement the bill of rights is warranted to ensure public trust h_r rept no pincite available at https www congress gov crpt hrpt70 crpt-114hrpt70 pdf the committee reported that the proposed_legislation adds to the commissioner's duties the requirement to ensure that employees of the irs are familiar with and act in accordance with taxpayer rights as afforded by other provisions of the internal_revenue_code id the house of representatives passed the bill in date by voice vote and transmitted it to the senate h_r was not enacted as a stand-alone law but the tbor section from h_r was added--unchanged from the version that the house ways_and_means_committee reported on and that the house passed in date and transmitted to the senate--to the protecting americans from tax hikes act of path act which the house added to the senate's version of the consolidated appropriations act see h_r div q tit iv subtit a sec_401 sec_114th cong engrossed house amendment date the consolidated appropriations act which included the path act and its tbor was enacted on date pub_l_no 129_stat_2242 path act sec_401 sec_129 stat pincite amended sec_7803 to impose on the commissioner the duty to ensure that irs employees are familiar with and act in accord with taxpayer rights afforded by other provisions of the internal_revenue_code including specifically the rights enumerated in the irs 9several other bills with similarly worded proposed tbors also were introduced in see eg s 114th cong introduced date s 114th cong introduced date tbordollar_figure the path act amendments to sec_7803 took effect on date see path act sec_401 sec_129 stat pincite 10as amended by path act sec_401 sec_129 stat pincite sec_7803 now provides execution of duties in accord with taxpayer rights --in discharging his duties the commissioner shall ensure that employees of the internal_revenue_service are familiar with and act in accord with taxpayer rights as afforded by other provisions of this title including-- a the right to be informed b the right to quality service c the right to pay no more than the correct amount of tax d the right to challenge the position of the internal_revenue_service and be heard e the right to appeal a decision of the internal_revenue_service in an independent forum f the right to finality g the right to privacy h the right to confidentiality i the right to retain representation and j the right to a fair and just tax system because the notice was issued on date almost months earlier we need not today concern ourselves with either the statutory tbor or the duties imposed on the commissioner by amended sec_7803 nevertheless we note in passing the thorough discussion of those subjects by the u s district_court for the northern district of california in facebook inc v irs facebook case no 17-cv-06490-lb n d cal date wl facebook involved a proceeding ancillary to a proceeding in this court facebook inc v commissioner t c dkt no filed date a deficiency proceeding facebook brought the ancillary proceeding before the district_court seeking an order compelling the irs attorneys litigating its case before the tax_court to refer the case to the irs office of appeals for alternative dispute resolution facebook argued that one of the rights in the statutory tbor-- the right to appeal a decision of the internal_revenue_service in an independent forum sec_7803 as amended --gives it an enforceable right to take its case to irs appeals in lieu of litigating before the tax_court facebook wl at the district_court said no broadly holding that the tbor enacted as part of the path act did not grant new enforceable rights id at the district court's consideration may prove useful when inevitably we come to consider the statutory tbor and the duties imposed on the commissioner by amended sec_7803 decision will be entered for respondent sustaining the deficiencies in tax
